The judgment of the Supreme Court was entered November 8th 1880,
Per Curiam.
There is no error in the charge of which the plaintiff in error can avail himself. Nothing is better settled than that error cannot be assigned for an omission of the judge below to charge in a particular way unless his attention was called to it by a special request. In Laughlin v. Clawson, 3 Casey 328, there was a request for specific instructions. The defendant’s points were substantially affirmed, and the jury were properly instructed as to what in law was probable cause, and as the facts were.in con *61test they were left to them. Whether the verdict was according to the weight of the evidence it is not our province to consider.
-The errors have not been assigned according to the rules of the court.. It is only necessary to refer to those rules, and to the opinion of the late Chief Justice Thompson in Burkholder v. Stahl, 8 P. F. Smith 371, to which it would be well that the attention of the profession should be again directed.
Judgment affirmed.